DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claim 1,10 and 17, display unit in claim 5 and input device in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification defines the controller as a microprocessor and memory (paragraph 0011, lines 2-3). The specification defines the display unit as a screen (paragraph 0026, lines 1-2). The specification defines the input device as a manual or electronic button (paragraph 0010, lines 3-6). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,5,8-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 8,165,461) in view of Rea et al (US 2008/0079418).

With regards to claim 1, Sullivan discloses a tankless hot water heater comprising: a molded body (10) having an inlet and an outlet (82 and 34) that are in fluid communication with one another; a channel (52) extending from the inlet to the outlet; at least one heating element (62) extending through at least a portion of the channel and configured to heat water flowing through the channel; at least one sensor configured to measure temperature of water flowing through the channel prior to coming into contact with the at least one heating element (see paragraph 27); at least one sensor (42) configured to measure flow of water flowing through the channel prior to coming into contact with the at least one heating element; and at least one sensor configured to measure temperature of water flowing through the channel after coming into contact with the at least one heating element (see paragraph 27); a printed circuit board comprising a controller (16 and 72) adapted to control heat generated by the at least one heating element based on input from the temperature and flow sensors (see paragraph 27); wherein the molded body is a clamshell design having an upper portion (28) and a lower portion (30), with the upper and lower portions removably secured together (see figures 2-4 where the upper and lower portions are secured with screws which can be removed).
Sullivan does not teach the printed circuit board including a current transformer formed with printed coils on the circuit board that are wired in series and positioned adjacent to a printed circuit board trace.
Rea et al teaches the printed circuit board including a current transformer formed with printed coils on the circuit board that are wired in series and positioned adjacent to a printed circuit board trace (printed circuit board 2 having a Rogowski current transformer formed with coils 20 placed adjacent to coil 30, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the printed circuit board of Sullivan with the current transformer as taught by Real et in order to provide precise current control of a heating arrangement. 
With regards to claim 2, Sullivan discloses the channel comprises at least two straight portions (two of 52 see figure 4) interconnected by a curved portion (upper or lower connected portion of two of 52, see figure 4), with first and second heating elements extending through first and second straight portions (each straight portion has a heating element within it), respectively.
With regards to claim 4, Sullivan discloses the channel comprises grooves (64) molded in the water channel adapted to create turbulent flow.
With regards to claim 5, Sullivan discloses the water heater comprises a display unit (76) for displaying water temperature (see end of paragraph 28), heater performance data, heater diagnostic data, and/or user selectable inputs.
With regards to claim 8, Sullivan discloses wherein the heater element comprises a coil that is in direct contact with water (see at least paragraph 22).
With regards to claim 9, Sullivan discloses wherein the flow sensor is a flow rate sensor (see paragraph 19).

With regards to claim 10, Sullivan discloses a tankless hot water heater comprising: a molded body (10) having an inlet and an outlet (82 and 34) that are in fluid communication with one another via a channel; at least one heating element (62) extending through at least a portion of the channel and configured to heat water flowing through the channel; at least one sensor configured to measure at least one of water temperature (see paragraph 27) and a water flow characteristic at a location in the channel (42); a printed circuit board having a controller adapted to control heat generated by the at least one heating element based on input from the at least one sensor (16 and 72); wherein the molded body has an upper portion and a lower portion, with the channel molded into the upper portion of the molded body and/or molded into the lower portion of the molded body, the upper and lower portions of the body being removably secured together (see figures 2-4 where the upper and lower portions are secured with screws which can be removed).
Sullivan does not disclose wherein the printed circuit board includes a current transformer formed with at least one printed coil adjacent to a circuit board trace.
Rea et al teaches wherein the printed circuit board includes a current transformer formed with at least one printed coil adjacent to a circuit board trace. (printed circuit board 2 having a Rogowski current transformer formed with coils 20 placed adjacent to coil 30, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the printed circuit board of Sullivan with the current transformer as taught by Real et in order to provide precise current control of a heating arrangement. 
With regards to claim 11, Sullivan discloses wherein the channel comprises at least two straight portions (two of 52 see figure 4) interconnected by a curved portion (upper or lower connected portion of two of 52, see figure 4), with first and second heating elements extending through first and second straight portions (each straight portion has a heating element within it), respectively.
With regards to claim 13, Sullivan discloses the channel comprises grooves (64) molded in the water channel adapted to create turbulent flow.
With regards to claim 14, Sullivan discloses wherein the flow characteristic is a flow rate (see paragraph 19).
With regards to claim 15, Sullivan discloses wherein an upper portion of the channel is molded into the upper portion of the molded body a lower portion of the channel is molded into the lower portion of the molded body (see figures 2-4 where the upper and lower portions are secured with screws which can be removed).
With regards to claim 16, Sullivan discloses wherein the heater further comprises a cover with a display screen visible from an exterior of the cover (front 18 has a display 76, Fig. 1).

With regards to claim 17, Sullivan discloses a water heater comprising: a water heater having at least one heating element (62); a controller on a printed circuit board (16 and 72), the controller adapted to control heat generated by the at least one heating element based on input from at least one sensor (16 is controlled based on sensed temperature, see paragraph 27). 
Sullivan does not disclose wherein the printed circuit board includes a current transformer that has at least one printed coil adjacent to a circuit board trace.
Rea et al teaches wherein the printed circuit board includes a current transformer that has at least one printed coil adjacent to a circuit board trace (printed circuit board 2 having a Rogowski current transformer formed with coils 20 placed adjacent to coil 30, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the printed circuit board of Sullivan with the current transformer as taught by Real et in order to provide precise current control of a heating arrangement. 
With regards to claim 18, Rea et al teaches wherein the printed circuit board comprises at least two printed coils wired in series and located adjacent to a trace (printed circuit board 2 comprises coils 20 and 30 in series and located adjacent to each other, Fig. 2). 
With regards to claim 19, Rea et al teaches wherein the printed circuit board comprises an amplifier to amplify a signal from the coils (integrator circuit 50, Fig. 2). 

Claim(s) 3,7,12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Rea et al as applied to claim 1,2,4,5,8-11 and 13-19 above, and further in view of Stebbins et al (US 9,341,391).

With regards to claims 3 and 12, Sullivan and Rea et al does not teach wherein the controller independently controls heat generated by the first and second heating elements.
Stebbins et al teaches wherein the controller independently controls heat generated by the first and second heating elements (see figure 6 and at least column 10, lines 53-57).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating elements of Sullivan and Rea et al to include independent control as taught by Stebbins et al in order to separately control the heating element if one may be need to be readjusted. 
With regards to claim 7, Stebbins et al teaches wherein the controller comprises a microprocessor and memory (see column 8, lines 27-34). 
With regards to claim 20, Stebbins et al teaches wherein the water heat has a plurality of heating coils and the controller individually controls each of the heating coils (see figure 5a-5c, figure 6 and at least column 10, lines 53-57). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                     
/THOMAS J WARD/               Examiner, Art Unit 3761    
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761